UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06336 Franklin Templeton International Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/16 Item 1. Schedule of Investments. Franklin Templeton International Trust Statement of Investments, January 31, 2016 (unaudited) Franklin India Growth Fund Shares Value Common Stocks (Cost $1,505,544) 2.4% IT Services 2.4% a Cognizant Technology Solutions Corp., A (United States) 40,000 $ 2,532,400 Management Investment Companies (Cost $78,479,316) 96.8% Diversified Financial Services 96.8% a FT (Mauritius) Offshore Investments Ltd. (India) 8,349,285 102,190,389 Total Investments (Cost $79,984,860) 99.2% 104,722,789 Other Assets, less Liabilities 0.8% 868,356 Net Assets 100.0% $ 105,591,145 a Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton International Trust Statement of Investments, January 31, 2016 (unaudited) Franklin World Perspectives Fund Industry Shares Value Common Stocks 86.9% Australia 1.1% BHP Billiton Ltd. Metals & Mining 1,987 $ 21,591 BHP Billiton PLC Metals & Mining 4,500 43,373 Brambles Ltd. Commercial Services & Supplies 7,832 61,708 Commonwealth Bank of Australia Banks 639 35,586 CSL Ltd. Biotechnology 1,091 80,321 a Link Administration Holdings Ltd. IT Services 6,687 37,018 279,597 Austria 0.7% Schoeller Bleckmann Oilfield Equipment Energy Equipment & Services 3,399 176,759 Belgium 1.4% Anheuser-Busch InBev NV Beverages 1,445 181,365 bpost SA Air Freight & Logistics 7,955 188,313 369,678 Canada 2.9% Agrium Inc. Chemicals 275 24,012 Alimentation Couche-Tard Inc., B Food & Staples Retailing 700 30,470 Brookfield Asset Management Inc., A Real Estate Management & Development 2,112 63,757 Canadian Energy Services & Technology Corp., A Energy Equipment & Services 3,950 11,025 Canadian Imperial Bank of Commerce Banks 875 56,988 Canadian National Railway Co. Road & Rail 1,075 58,281 Canadian Natural Resources Ltd. Oil, Gas & Consumable Fuels 1,400 29,971 Canadian Pacific Railway Ltd. Road & Rail 175 21,036 Enbridge Inc. Oil, Gas & Consumable Fuels 1,525 52,971 Keyera Corp. Oil, Gas & Consumable Fuels 925 25,355 MacDonald Dettwiler and Associates Ltd. Aerospace & Defense 415 25,788 Metro Inc., A Food & Staples Retailing 1,125 33,255 Onex Corp. Diversified Financial Services 500 29,884 Peyto Exploration & Development Corp. Oil, Gas & Consumable Fuels 1,300 27,960 Power Corp. of Canada Insurance 2,325 49,308 Restaurant Brands International Inc. Hotels, Restaurants & Leisure 1,075 36,304 Royal Bank of Canada Banks 1,225 63,440 Thomson Reuters Corp. Media 525 19,637 The Toronto-Dominion Bank Banks 1,700 64,498 a Tourmaline Oil Corp. Oil, Gas & Consumable Fuels 1,025 20,436 744,376 Egypt 0.1% Eastern Tobacco Tobacco 481 9,337 Talaat Moustafa Group Real Estate Management & Development 13,970 9,189 18,526 France 3.2% Euler Hermes Group Insurance 1,143 97,828 Eutelsat Communications Media 6,275 202,352 Neopost SA Technology Hardware, Storage & Peripherals 3,889 92,904 Sanofi Pharmaceuticals 2,335 193,652 Schneider Electric SE Electrical Equipment 2,439 129,769 Vinci SA Construction & Engineering 1,482 100,221 816,726 Germany 2.0% BRAAS Monier Building Group SA Construction Materials 7,391 180,167 SAF Holland SA Auto Components 10,810 124,669 SHW AG Auto Components 2,459 59,049 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton International Trust Statement of Investments, January 31, 2016 (unaudited) (continued) Takkt AG Internet & Catalog Retail Italy 3.3% Banca Generali SpA Capital Markets Cerved Information Solutions SpA Diversified Financial Services EI Towers SpA Communications Equipment Prysmian SpA Electrical Equipment Snam SpA Gas Utilities Japan 6.9% Coca-Cola West Company Ltd. Beverages Fuji Heavy Industries Ltd. Automobiles FUJIFILM Holdings Corp. Technology Hardware, Storage & Peripherals Hitachi Ltd. Electronic Equipment, Instruments & Components Hokuriku Electric Power Co. Electric Utilities Hoya Corp. Health Care Equipment & Supplies Idemitsu Kosan Co. Ltd. Oil, Gas & Consumable Fuels ITOCHU Corp. Trading Companies & Distributors KDDI Corp. Wireless Telecommunication Services Keio Corp. Road & Rail Keyence Corp. Electronic Equipment, Instruments & Components Komatsu Ltd. Machinery Mitsubishi Estate Co. Ltd. Real Estate Management & Development Mitsubishi UFJ Financial Group Inc. Banks Nippon Steel Sumitomo Metal Corp. Metals & Mining Seven & I Holdings Co. Ltd. Food & Staples Retailing Shin-Etsu Chemical Co. Ltd. Chemicals SoftBank Group Corp. Wireless Telecommunication Services Sony Corp. Household Durables Sumitomo Mitsui Financial Group Inc. Banks T&D Holdings Inc. Insurance Taisei Corp. Construction & Engineering Takeda Pharmaceutical Co. Ltd. Pharmaceuticals Toyota Motor Corp. Automobiles USS Co. Ltd. Specialty Retail Kuwait 0.1% Jazeera Airways Airlines Kuwait Projects Co. Holding KSC Diversified Financial Services a Mezzan Holding Co. Food Products Netherlands 1.3% a NXP Semiconductors NV Semiconductors & Semiconductor Equipment Norway 0.4% TGS Nopec Geophysical Co. ASA Energy Equipment & Services Spain 3.1% Applus Services SA Professional Services Cia de Distribucion Integral Logista Holdings SA Air Freight & Logistics Mediaset Espana Comunicacion SA Media Prosegur CIA de Seguridad SA Commercial Services & Supplies Tecnicas Reunidas SA Energy Equipment & Services Sweden 0.6% Byggmax Group AB Specialty Retail Franklin Templeton International Trust Statement of Investments, January 31, 2016 (unaudited) (continued) Switzerland 0.6% Roche Holding AG Pharmaceuticals United Arab Emirates 0.1% Emirates NBD PJSC Banks NMC Health PLC Health Care Providers & Services a Orascom Construction Ltd. Construction & Engineering United Kingdom 7.4% AstraZeneca PLC Pharmaceuticals Avon Rubber PLC Aerospace & Defense Bodycote PLC Machinery Bovis Homes Group PLC Household Durables BP PLC Oil, Gas & Consumable Fuels British American Tobacco PLC Tobacco Clinigen Group PLC Life Sciences Tools & Services Clipper Logistics Group Ltd. Commercial Services & Supplies Compass Group PLC Hotels, Restaurants & Leisure Dixons Carphone PLC Specialty Retail Gooch & Housego PLC Electronic Equipment, Instruments & Components IMI PLC Machinery Imperial Tobacco Group PLC Tobacco Next PLC Multiline Retail Rathbone Brothers PLC Capital Markets Regus PLC Commercial Services & Supplies Relx NV Media Relx PLC Media Rentokil Initial PLC Commercial Services & Supplies Restaurant Group PLC Hotels, Restaurants & Leisure Restore PLC Commercial Services & Supplies Rio Tinto Ltd. Metals & Mining The Sage Group PLC Software Scapa Group PLC Chemicals Smith & Nephew PLC Health Care Equipment & Supplies Topps Tiles PLC Specialty Retail Unite Group PLC Real Estate Management & Development Urban & Civic PLC Real Estate Management & Development Wolseley PLC Trading Companies & Distributors United States 51.7% Advance Auto Parts Inc. Specialty Retail a Affiliated Managers Group Inc. Capital Markets a Allergan PLC Pharmaceuticals a Alphabet Inc., C Internet Software & Services a Amazon.com Inc. Internet & Catalog Retail American Tower Corp. Real Estate Investment Trusts (REITs) Apple Inc. Technology Hardware, Storage & Peripherals a Biogen Inc. Biotechnology Bristol-Myers Squibb Co. Pharmaceuticals Cabot Oil & Gas Corp., A Oil, Gas & Consumable Fuels a Cavium Inc. Semiconductors & Semiconductor Equipment a Celgene Corp. Biotechnology a Celldex Therapeutics Inc. Biotechnology a Cerner Corp. Health Care Technology a Charter Communications Inc., A Media a Cognizant Technology Solutions Corp., A IT Services Constellation Brands Inc., A Beverages a CoStar Group Inc. Internet Software & Services Franklin Templeton International Trust Statement of Investments, January 31, 2016 (unaudited) (continued) CVS Health Corp. Food & Staples Retailing 1,150 111,078 a DexCom Inc. Health Care Equipment & Supplies 1,000 71,280 Ecolab Inc. Chemicals 1,800 194,166 a Edwards Lifesciences Corp. Health Care Equipment & Supplies 1,570 122,790 a Electronic Arts Inc. Software 1,380 89,072 a Ellie Mae Inc. Software 850 59,356 a Envision Healthcare Holdings Inc. Health Care Providers & Services 6,500 143,650 a EPAM Systems Inc. IT Services 1,000 74,900 Equinix Inc. Real Estate Investment Trusts (REITs) 600 186,342 a Facebook Inc., A Internet Software & Services 6,400 718,144 a FleetCor Technologies Inc. IT Services 2,030 249,365 Fortune Brands Home & Security Inc. Building Products 5,700 276,963 Gilead Sciences Inc. Biotechnology 1,450 120,350 a Global Eagle Entertainment Inc. Media 2,825 28,533 Harris Corp. Communications Equipment 3,600 313,092 a HD Supply Holdings Inc. Trading Companies & Distributors 9,500 249,565 Honeywell International Inc. Aerospace & Defense 1,060 109,392 a IHS Inc., A Professional Services 1,500 156,930 a Illumina Inc. Life Sciences Tools & Services 450 71,078 a IMAX Corp. Media 2,210 68,643 Intercontinental Exchange Inc. Diversified Financial Services 650 171,470 a LinkedIn Corp., A Internet Software & Services 830 164,265 a M/A-COM Technology Solutions Holdings Inc. Semiconductors & Semiconductor Equipment 2,550 98,175 MasterCard Inc., A IT Services 5,500 489,665 McKesson Corp. Health Care Providers & Services 1,700 273,666 Medtronic PLC Health Care Equipment & Supplies 1,600 121,472 a Mobileye NV Software 2,030 55,074 a Monster Beverage Corp. Beverages 1,950 263,308 a NantKwest Inc. Pharmaceuticals 500 5,150 a Nevro Corp. Health Care Equipment & Supplies 700 43,253 NIKE Inc., B Textiles, Apparel & Luxury Goods 5,500 341,055 a Palo Alto Networks Inc. Communications Equipment 2,000 298,980 a Paylocity Holding Corp. Software 4,012 124,853 a PRA Group Inc. Consumer Finance 3,800 113,050 a The Priceline Group Inc. Internet & Catalog Retail 210 223,644 a Regeneron Pharmaceuticals Inc. Biotechnology 250 105,022 a Revance Therapeutics Inc. Pharmaceuticals 2,120 43,948 a RigNet Inc. Energy Equipment & Services 1,400 20,426 Roper Technologies Inc. Industrial Conglomerates 730 128,239 a Salesforce.com Inc. Software 3,650 248,419 a ServiceNow Inc. Software 5,000 311,050 a Signature Bank Banks 2,400 334,416 a Spirit Airlines Inc. Airlines 1,060 44,308 Starbucks Corp. Hotels, Restaurants & Leisure 5,000 303,850 a Stericycle Inc. Commercial Services & Supplies 800 96,280 a SVB Financial Group Banks 1,150 116,518 a Tesla Motors Inc. Automobiles 460 87,952 Tractor Supply Co. Specialty Retail 1,150 101,557 a TRI Pointe Group Inc. Household Durables 24,890 262,341 a Tyler Technologies Inc. Software 1,400 219,884 a Under Armour Inc., A Textiles, Apparel & Luxury Goods 1,200 102,516 Visa Inc., A IT Services 4,000 297,960 The Walt Disney Co. Media 2,550 244,341 a Zendesk Inc. Software 3,200 70,432 13,389,520 Total Common Stocks (Cost $19,695,796) 22,491,379 Participatory Notes 0.1% Saudi Arabia 0.1% HSBC Bank PLC, Banque Saudi Fransi, 1/22/18 Banks 1,282 8,341 a,b Fawaz Abdulaziz Alhokair & Co., 144A, 3/20/17 Specialty Retail 410 4,898 Jarir Marketing Co., 1/22/18 Banks 173 6,054 Franklin Templeton International Trust Statement of Investments, January 31, 2016 (unaudited) (continued) b Samba Financial Group, 144A, 6/29/17 Banks a United International Transportation, 2/26/18 Road & Rail Total Participatory Notes (Cost $47,357) Total Investments (Cost $19,743,153) 87.0% Other Assets, less Liabilities 13.0% Net Assets 100.0% $ a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At January 31, 2016, the aggregate value of these securities was $13,224, representing 0.05% of net assets. Franklin Templeton International Trust Statement of Investments, January 31, 2016 (unaudited) Templeton Foreign Smaller Companies Fund Industry Shares Value Common Stocks 94.4% Austria 1.0% Wienerberger AG Building Products 67,270 $ 1,029,435 Belgium 1.8% Ontex Group NV Personal Products 52,170 1,927,083 Brazil 1.6% Grendene SA Textiles, Apparel & Luxury Goods 178,100 679,655 M Dias Branco SA Food Products 35,200 510,641 Tupy SA Auto Components 112,765 500,827 1,691,123 Canada 5.8% Badger Daylighting Inc. Construction & Engineering 70,800 1,218,494 Dorel Industries Inc., B Household Durables 58,400 1,148,490 Enerflex Ltd. Energy Equipment & Services 57,600 528,346 Ensign Energy Services Inc. Energy Equipment & Services 103,700 490,778 Genworth MI Canada Inc. Thrifts & Mortgage Finance 20,700 358,028 HudBay Minerals Inc. Metals & Mining 236,930 466,790 Laurentian Bank of Canada Banks 17,990 612,551 Mullen Group Ltd. Energy Equipment & Services 84,900 910,271 Precision Drilling Corp. Energy Equipment & Services 114,500 389,867 6,123,615 China 4.7% China ZhengTong Auto Services Holdings Ltd. Specialty Retail 1,164,500 426,546 Goldpac Group Ltd. Technology Hardware, Storage & Peripherals 760,400 225,754 a Goodbaby International Holdings Ltd. Leisure Products 787,100 333,830 Greatview Aseptic Packaging Co. Ltd. Containers & Packaging 1,232,000 514,606 Haier Electronics Group Co. Ltd. Household Durables 471,000 826,900 Kingdee International Software Group Co. Ltd. Software 2,652,000 913,460 Minth Group Ltd. Auto Components 622,000 1,135,168 Yingde Gases Group Co. Ltd. Chemicals 1,592,000 599,504 4,975,768 Colombia 0.3% a Gran Tierra Energy Inc. Oil, Gas & Consumable Fuels 127,200 290,556 Finland 4.0% Amer Sports OYJ Leisure Products 77,490 2,113,089 Huhtamaki OYJ Containers & Packaging 59,590 2,097,548 4,210,637 Germany 7.0% Gerresheimer AG Life Sciences Tools & Services 28,810 2,032,887 Grand City Properties SA Real Estate Management & Development 74,450 1,535,750 Jenoptik AG Electronic Equipment, Instruments & Components 66,880 897,752 Leoni AG Auto Components 23,440 815,303 Rational AG Machinery 4,650 2,074,822 7,356,514 Hong Kong 7.0% EVA Precision Industrial Holdings Ltd. Machinery 4,952,000 700,091 Luk Fook Holdings (International) Ltd. Specialty Retail 401,000 738,021 Samsonite International SA Textiles, Apparel & Luxury Goods 316,200 812,780 Techtronic Industries Co. Ltd. Household Durables 538,590 2,042,028 Value Partners Group Ltd. Capital Markets 1,417,700 1,268,163 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton International Trust Statement of Investments, January 31, 2016 (unaudited) (continued) VTech Holdings Ltd. Communications Equipment India 1.8% Dewan Housing Finance Corp. Ltd. Thrifts & Mortgage Finance LIC Housing Finance Ltd. Thrifts & Mortgage Finance Indonesia 0.8% b Sakari Resources Ltd. Metals & Mining Italy 2.1% Interpump Group SpA Machinery Marr SpA Food & Staples Retailing Japan 17.5% Aderans Co. Ltd. Personal Products Asics Corp. Textiles, Apparel & Luxury Goods Capcom Co. Ltd. Software Descente Ltd. Textiles, Apparel & Luxury Goods Fuji Oil Holdings Inc. Food Products Keihin Corp. Auto Components Kobayashi Pharmaceutical Co. Ltd. Personal Products Koshidaka Holdings Co. Ltd. Hotels, Restaurants & Leisure KYB Corp. Auto Components MEITEC Corp. Professional Services Nachi-Fujikoshi Corp. Machinery Square Enix Holdings Co. Ltd. Software Sumitomo Rubber Industries Ltd. Auto Components Tokai Rika Co. Ltd. Auto Components Tsugami Corp. Machinery Tsumura & Co. Pharmaceuticals Unipres Corp. Auto Components Luxembourg 0.7% a Stabilus SA Machinery Netherlands 4.6% Aalberts Industries NV Machinery Arcadis NV Construction & Engineering a,c Refresco Gerber NV, Reg S Beverages Philippines 0.5% Energy Development Corp. Independent Power & Renewable Electricity Producers Vista Land & Lifescapes Inc. Real Estate Management & Development Singapore 0.3% Ezion Holdings Ltd. Energy Equipment & Services South Korea 7.3% a Binggrae Co. Ltd. Food Products BNK Financial Group Inc. Banks DGB Financial Group Inc. Banks b Hanon Systems Auto Components a Hyundai Mipo Dockyard Co. Ltd. Machinery KIWOOM Securities Co. Ltd. Capital Markets Korea Investment Holdings Co. Ltd. Capital Markets Sindoh Co. Ltd. Technology Hardware, Storage & Peripherals Franklin Templeton International Trust Statement of Investments, January 31, 2016 (unaudited) (continued) Youngone Corp. Textiles, Apparel & Luxury Goods Spain 1.4% Construcciones y Auxiliar de Ferrocarriles SA Machinery Tecnicas Reunidas SA Energy Equipment & Services Sweden 1.1% c The Thule Group AB, Reg S Leisure Products Switzerland 3.1% a Basilea Pharmaceutica AG Biotechnology Logitech International SA Technology Hardware, Storage & Peripherals Vontobel Holding AG Capital Markets Taiwan 3.5% Casetek Holdings Ltd. Technology Hardware, Storage & Peripherals Chicony Electronics Co. Ltd. Technology Hardware, Storage & Peripherals Simplo Technology Co. Ltd. Electronic Equipment, Instruments & Components Tripod Technology Corp. Electronic Equipment, Instruments & Components Thailand 1.1% Tisco Financial Group PCL, fgn. Banks United Kingdom 15.4% Bellway PLC Household Durables Bovis Homes Group PLC Household Durables Debenhams PLC Multiline Retail Devro PLC Food Products DFS Furniture Ltd. Household Durables Dignity PLC Diversified Consumer Services Foxtons Group PLC Real Estate Management & Development HomeServe PLC Commercial Services & Supplies Just Retirement Group PLC Insurance Laird PLC Electronic Equipment, Instruments & Components a LivaNova PLC Health Care Equipment & Supplies Oxford Instruments PLC Electronic Equipment, Instruments & Components SIG PLC Trading Companies & Distributors UBM PLC Media a Vectura Group PLC Pharmaceuticals Total Common Stocks (Cost $102,857,177) Preferred Stocks 1.0% Brazil 0.4% Alpargatas SA, pfd. Textiles, Apparel & Luxury Goods Germany 0.6% Draegerwerk AG & Co. KGAA, pfd. Health Care Equipment & Supplies Total Preferred Stocks (Cost $1,875,270) Franklin Templeton International Trust Statement of Investments, January 31, 2016 (unaudited) (continued) Total Investments before Short Term Investments (Cost $104,732,447) Principal Amount Short Term Investments 3.3% U.S. Government and Agency Securities (Cost $3,499,982) 3.3% United States 3.3% d FHLB, 2/01/16 $ Total Investments (Cost $108,232,429) 98.7% Other Assets, less Liabilities 1.3% Net Assets 100.0% $ a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At January 31, 2016, the aggregate value of these securities was $2,438,014, representing 2.31% of net assets. c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At January 31, 2016, the aggregate value of these securities was $2,844,965, representing 2.69% of net assets. d The security is traded on a discount basis with no stated coupon rate. A BBREVIATIONS Selected Portfolio FHLB - Federal Home Loan Bank Franklin Templeton International Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Templeton International Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of three separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. Franklin India Growth Fund operates using a master fund/feeder fund structure and primarily invests indirectly in the securities of Indian companies through FT (Mauritius) Offshore Investments Limited (Portfolio), an entity registered with and regulated by the Mauritius Financial Services Commission, which shares the same investment objective as Franklin India Growth Fund. The accounting policies of the Portfolio, including the Portfolios security valuation policies, will directly affect the recorded value of Franklin India Growth Funds investment in the Portfolio. The Statement of Investments of the Portfolio is included elsewhere in this report, and should be read in conjunction with Franklin India Growth Funds Statement of Investments. At January 31, 2016, Franklin India Growth Fund owned 100% of the outstanding shares of the Portfolio. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Franklin India Growth Funds investment in the Portfolio shares is valued at the Portfolios NAV per share. Valuation of securities by the Portfolio is discussed in Note 2 of the Portfolios Notes to Statement of Investments, which are included elsewhere in this report. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. INCOME TAXES At January 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Templeton Franklin World Foreign Smaller Franklin India Perspectives Companies Growth Fund* Fund Fund Cost of investments $ 92,713,033 $ 20,159,653 $ 110,408,643 Unrealized appreciation $ 18,591,300 $ 4,279,297 $ 17,682,163 Unrealized depreciation (8,576,098 ) (1,914,408 ) (23,764,926 ) Net unrealized appreciation (depreciation) $ 10,015,202 $ 2,364,889 $ (6,082,763 ) *Includes the holdings of the Portfolio. 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. Franklin India Growth Fund invests in Indian equity securities through the Portfolio that may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values, less liquidity, expropriation, confiscatory taxation, nationalization, exchange control regulations (including currency blockage), differing legal standards and changing local and regional economic, political and social conditions, which may result in greater market volatility. 5. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES Certain or all Funds invest in an affiliated management investment company for purposes other than exercising a controlling influence over the management or policies. Management fees paid by the Funds are waived on assets invested in the affiliated management investment company, in an amount not to exceed the management and administrative fees paid directly or indirectly by the affiliate. Prior to November 1, 2013, the waiver was accounted for as a reduction to management fees. Number of Shares Number of Shares Value at Shares Outstanding Held at Beginning Gross Gross Held at End of End of Investment Realized Held at End of of Period Additions Reductions Period Period Income Gain (Loss) Period Franklin World Perspectives Fund Non-Controlled Affiliates Franklin India Growth Fund, Class R6 46,062 (46,062 ) - $ - a $ - $ 33,266 0.00 % a As of January 31, 2016, no longer held by the fund. 6. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of January 31, 2016, in valuing the Funds’ assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin India Growth Fund Assets: Investments in Securities: Equity Investments a $ 2,532,400 $ - $ - $ 2,532,400 Management Investment Companies 102,190,389 - - 102,190,389 Total Investments in Securities $ 104,722,789 $ - $ - $ 104,722,789 Franklin World Perspectives Fund Assets: Investments in Securities: Equity Investments a $ 22,491,379 $ - $ - $ 22,491,379 Participatory Notes - 33,163 - 33,163 Total Investments in Securities $ 22,491,379 $ 33,163 $ - $ 22,524,542 Templeton Foreign Smaller Companies Fund Assets: Investments in Securities: Equity Investments: Indonesia $ - $ - $ 890,709 $ 890,709 South Korea 6,132,014 1,547,305 - 7,679,319 All other Equity Investments a,b 92,255,852 - - 92,255,852 Short Term Investments - 3,500,000 - 3,500,000 Total Investments in Securities $ 98,387,866 $ 5,047,305 $ 890,709 $ 104,325,880 a For detailed categories, see the accompanying Statements of Investments. b Includes common and preferred stocks. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 7. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure, except for the following: Franklin World Perspectives Fund liquidated on February 24, 2016. Templeton Foreign Smaller Companies Fund reorganized into Templeton Global Investment Trust on March 21, 2016. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. FT (Mauritius) Offshore Investments Limited Statement of Investments, January 31, 2016 (unaudited) (Expressed in U.S. Dollars) Shares Value Common Stocks 97.9% India 97.9% Auto Components 1.8% Bharat Forge Ltd. 108,000 $ 1,326,259 Bosch Ltd. 2,100 541,289 1,867,548 Automobiles 7.8% Mahindra & Mahindra Ltd. 141,790 2,576,141 a Tata Motors Ltd. 398,972 1,980,233 a Tata Motors Ltd., A 620,693 2,427,350 TVS Motor Co. Ltd. 235,000 1,011,802 7,995,526 Banks 25.1% Axis Bank Ltd. 576,336 3,467,643 HDFC Bank Ltd. 413,400 6,393,970 ICICI Bank Ltd. 522,000 1,769,923 IndusInd Bank Ltd. 278,863 3,815,803 Kotak Mahindra Bank Ltd. 418,000 4,209,701 State Bank of India 1,028,520 2,725,943 Yes Bank Ltd. 292,213 3,214,969 25,597,952 Capital Markets 1.0% Motilal Oswal Financial Services Ltd. 235,574 1,002,993 Chemicals 2.1% Asian Paints Ltd. 118,012 1,512,406 Coromandel International Ltd. 178,000 443,573 Rallis India Ltd. 88,000 214,173 2,170,152 Construction & Engineering 3.8% Larsen & Toubro Ltd. 114,000 1,850,212 Voltas Ltd. 489,500 2,066,455 3,916,667 Construction Materials 4.2% Ramco Cements Ltd. 139,000 796,594 Shree Cements Ltd. 8,400 1,305,553 Ultra Tech Cement Ltd. 53,000 2,217,596 4,319,743 Consumer Finance 1.6% Mahindra & Mahindra Financial Services Ltd. 518,000 1,586,181 Diversified Financial Services 2.1% Credit Analysis and Research Ltd. 123,000 2,192,801 Electrical Equipment 2.7% Amara Raja Batteries Ltd. 136,430 1,684,831 Havell's India Ltd. 243,800 1,065,673 2,750,504 Food Products 1.4% Kaveri Seed Co. Ltd. 48,100 229,064 Nestle India Ltd. 15,000 1,212,769 1,441,833 Hotels, Restaurants & Leisure 0.7% a Indian Hotels Co. Ltd. 441,853 728,744 Household Products 2.8% Hindustan Unilever Ltd. 234,619 2,823,612 Industrial Conglomerates 0.6% Aditya Birla Nuvo Ltd. 51,263 659,576 Quarterly Statement of Investments | See Notes to Statement of Investments. FT (Mauritius) Offshore Investments Limited Statement of Investments, January 31, 2016 (unaudited) (continued) (Expressed in U.S. Dollars) IT Services 12.6% HCL Technologies Ltd. 383,000 4,884,995 Infosys Ltd. 346,200 5,941,397 Tata Consultancy Services Ltd. 58,524 2,061,774 12,888,166 Machinery 3.0% Cummins India Ltd. 181,000 2,462,835 SKF India Ltd. 35,000 601,641 3,064,476 Media 1.1% Jagran Prakashan Ltd. 490,933 1,170,960 Oil, Gas & Consumable Fuels 4.4% Bharat Petroleum Corp. Ltd. 222,048 2,921,758 Coal India Ltd. 335,000 1,579,064 4,500,822 Pharmaceuticals 13.2% Cadila Healthcare Ltd. 353,241 1,583,081 Dr. Reddy's Laboratories Ltd. 68,000 3,110,995 IPCA Laboratories Ltd. 111,800 1,101,814 Pfizer Ltd. 18,705 616,242 Sun Pharmaceutical Industries Ltd. 434,150 5,583,443 Torrent Pharmaceuticals Ltd. 71,900 1,481,743 13,477,318 Textiles, Apparel & Luxury Goods 2.8% a Aditya Birla Fashion and Retail Ltd. 266,567 873,009 Titan Co. Ltd. 364,778 1,954,541 2,827,550 Wireless Telecommunication Services 3.1% Bharti Airtel Ltd. 731,000 3,122,040 Total Common Stocks (Cost $89,630,042) 100,105,164 Principal Amount * Convertible Bonds (Cost $50,870) 0.1% India 0.1% Hotels, Restaurants & Leisure 0.1% Indian Hotels Co. Ltd., cvt., zero cpn., 3/01/16 56,216 INR 90,671 Total Investments (Cost $89,680,912) 98.0% 100,195,835 Other Assets, less Liabilities 2.0% 1,994,554 Net Assets 100.0% $ 102,190,389 * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. A BBREVIATIONS Currency INR - Indian Rupee FT (Mauritius) Offshore Investments Limited Notes to Statement of Investments (unaudited) (Expressed in U.S. Dollars) 1. ORGANIZATION FT (Mauritius) Offshore Investments Limited (Portfolio) is registered with and regulated by the Mauritius Financial Services Commission and has elected to be treated as a disregarded entity for United States federal income tax purposes. At January 31, 2016, Franklin India Growth Fund (Fund) owned 100% of the Portfolio. 2. FINANCIAL INSTRUMENT VALUATION The Portfolio's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Portfolio calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Portfolio's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Portfolio to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Portfolio's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. The Portfolio follows the Fund's procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Portfolio. As a result, differences may arise between the value of the Portfolio's securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Portfolio. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Portfolio's securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Portfolio for financial reporting purposes. 3. CONCENTRATION OF RISK Investing in Indian equity securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values, less liquidity, expropriation, confiscatory taxation, nationalization, exchange control regulations (including currency blockage), differing legal standards and changing local and regional economic, political and social conditions, which may result in greater market volatility. 4. FAIR VALUE MEASUREMENTS The Portfolio follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Portfolio's own market assumptions (unobservable inputs). These inputs are used in determining the value of the Portfolios financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Portfolios own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Portfolio has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At January 31, 2016, all of the Portfolios investments in financial instruments carried at fair value were valued using Level 1 inputs. 5. SUBSEQUENT EVENTS The Portfolio has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Portfolio's significant accounting policies, please refer to the Portfolio's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN TEMPLETON INTERNATIONAL TRUST By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date March 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date March 28, 2016 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting
